     Case 3:18-cr-00623-S Document 28 Filed 12/19/18               Page 1 of 2 PageID 67


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA                        §
                Plaintiff                       §
                                                §
v.                                              §    NO. 3:18-CR-00623-S
                                                §
SCOTT SCHUSTER (02)                             §
          Defendant                             §

                            NOTICE OF APPEARANCE AS COUNSEL

TO THE HONORABLE COURT:

       Now come Richard B. Roper of Thompson & Knight LLP, and hereby enter a Notice of

Appearance as retained counsel for Defendant Scott Schuster in the above-entitled and numbered

cause. Mr. Roper is an attorney licensed to practice law in the State of Texas and is currently

admitted to practice in this court.

                                                     Respectfully submitted,

                                                     /s/ Richard B. Roper
                                                     Richard B. Roper
                                                     State Bar No. 17233700
                                                     Richard.Roper@tklaw.com
                                                     THOMPSON & KNIGHT LLP
                                                     1722 Routh Street, Suite 1500
                                                     Dallas, Texas 75201
                                                     (214) 969-1210
                                                     (214) 880.3357 (Facsimile)



                                                     ATTORNEYS FOR SCOTT SCHUSTER




                                                 1
     Case 3:18-cr-00623-S Document 28 Filed 12/19/18                Page 2 of 2 PageID 68




                                CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing Notice of Appearance has been

filed electronically, on this the 19th day of December, 2018 and a copy sent to the United States

Attorney’s Office through the court’s electronic filing system.



                                             /s/ Richard B. Roper
                                             Richard B. Roper




520895.000002 21683336.1




                                                 2
